Citation Nr: 1819225	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-34 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to June 1971 and from October 1971 to October 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record. 

The Board remanded the case for further development in June 2016.  That development has been completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the June 2016 remand, the Board directed the AOJ to obtain a medical opinion regarding the level of functional impairment caused by the Veteran's service-connected disabilities.  In doing so, the examiner was asked to address the medications used to treat those disabilities and any known side effects. 

Following the remand, a VA medical was obtained in October 2016.  The examiner addressed the level of functional impairment caused by the Veteran's service-connected posttraumatic stress disorder (PTSD), but did not address the side effects of the medications he was taking.  Instead, the examiner, a psychologist, indicated that such an opinion would require medical training in psychopharmacology, which is outside the scope of a psychologist's practice.  

In November 2016, another VA examiner provided an opinion in which he indicated that the Veteran appeared to have made progress during two years of treatment without significant side effects other than feeling tired some days.  He also noted that some patients are experience a mellowing of chaotic and impulsivity driven symptoms with aging and with abstinence from substance abuse.  However, the examiner did not address the Veteran's March 2016 hearing testimony that he also experiences dizziness, numbness in his head, difficulty concentrating, and shortness of breath due to his medications.  Thus, an additional medical opinion is needed to determine whether these additional symptoms are side effects of the medication used to treat his service-connected disability.

The Board also notes that the Veteran's vocational rehabilitation file was added to the record since the AOJ last readjudicated the claim.  Although a February 2015 Supplemental Statement of the Case (SSOC) noted review of two January 2014 records regarding vocational rehabilitation, it does not appear that the entire vocational rehabilitation file was reviewed.  The Veteran has not provided a waiver of the AOJ's initial consideration.  Thus, the Board finds that a remand is required for the AOJ to issue an SSOC.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the Veteran's service-connected PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to any side effects resulting from the Veteran's medications.  If the examiner determines that an examination is needed, one should be scheduled.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify the medications that the Veteran is taking for his service-connected disabilities and indicate any side effects resulting from such medication.  The examiner should then discuss any resulting impairment from such side effects, to include any occupational impairment.

In rendering this opinion, the examiner should address the Veteran's March 2016 hearing testimony that he also experiences dizziness, numbness in his head, difficulty concentrating, and shortness of breath, which he believes may be due to the medications used to treat his service-connected psychiatric disability.  He or she should discuss whether these are known side effects of the medication(s) or attributable to other nonservice-connected causes.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




